UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6252


ELIJAH BATTLE, JR., a/k/a Elijah Battle,

                      Petitioner – Appellant,

          v.

WARDEN OF ALLENDALE CORRECTIONAL INSTITUTION,

                      Respondent – Appellee,

          and

SOUTH CAROLINA,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:11-cv-03462-DCN)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elijah Battle, Jr., Appellant Pro Se.          Alphonso Simon, Jr.,
Assistant Attorney General, Columbia,          South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elijah       Battle,    Jr.,      seeks       to    appeal         the    district

court’s    order      accepting      the      recommendation           of    the       magistrate

judge    and     denying        relief   on     his       28   U.S.C.        §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a       substantial      showing          of    the       denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Battle has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with      oral     argument      because          the    facts       and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3